        Case 4:21-cr-00024 Document 1 Filed on 01/13/21 in TXSD Page  1 of
                                                                  United   2 Courts
                                                                         States
                                                                                  Southern District of Texas
                                                                                           FILED
                                                                                     January 13, 2021
                                                                                Nathan Ochsner, Clerk of Court

                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA

VS.                                                        CRIMINAL NO.


ZAHRA BADRI
                                                                          4:21-cr-24


                                   CRIMINAL INDICTMENT


THE GRAND JURY CHARGES THAT:

                                         COUNT ONE
                                   (Female Genital Mutilation)


        From about July 10, 2016, through October 14, 2016, in the Southern District of Texas and

elsewhere, the defendant,

                                         ZAHRA BADRI,

did knowingly, in and affecting foreign commerce, transport from the United States a minor female

known to the grand jury as Minor Victim 1, who was under the age of 18, for the purpose of

circumcising, excising and infibulating the whole and any part of her labia majora, labia minora, and

clitoris.

        In violation of Title 18, United States Code, Section 116 (d) (2013).

                                                           A True Bill:

                                                            Original Signature on file

                                                           Grand Jury Foreperson




                                                 1
Case 4:21-cr-00024 Document 1 Filed on 01/13/21 in TXSD Page 2 of 2




RYAN K. PATRICK
UNITED STA l'ES ATTORNEY


               4x.pt,,/,1.6,.
KIMBERL ANN LEO
SHERRI ZACK
Assistant United States Attorneys



DAVID P. BURNS
ACTING ASSISTANT ATTORNEY GENERAL
CRIMINAL DIVISION
           ,



RAMI S. BADAWY
Trial Attorney
Human Rights and Special Prosecutions Section




                                       2
